DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1, 3-5, and 12-13 are amended.
Claims 1-14 are pending.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(a) –
	Claims 1 and 3-8 were rejected under 35 USC § 112(a).
	Re claims 1 and 3-8, the Examiner appreciates the Applicant’s prompt attention to these deficiencies.  In view of Applicant’s amendments/remarks, but without conceding to their propriety, the Examiner hereby withdraws such rejections.

– 35 USC § 112(b) –
	Claims 3-8 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 3-8, the Examiner appreciates the Applicant’s prompt attention to these deficiencies.  In view of Applicant’s amendments/remarks, but without conceding to their propriety, the Examiner hereby withdraws such rejections.

– 35 USC § 101 –
	Claims 1-11 and 13-14 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The Examiner appreciates the Applicant’s prompt attention to these deficiencies.  In view of Applicant’s amendments/remarks, but without conceding to their propriety, the Examiner hereby withdraws such rejections.

– 35 USC § 102 –
	Claims 1-3, 5-8, 10, and 12-14 were rejected under 35 U.S.C. § 102 as being anticipated by Kyosti et al., US 2015/0215053 (hereinafter “KYOSTI”).
	Re newly amended claim 1, the Examiner finds the Applicant’s remarks directed toward the newly amended features moot, in view of the new grounds of rejection set forth herein.  However, Applicant generally argues, 
“The Kyosti reference, however, fails to disclose or suggest the emulation of an antenna array angle of departure determining signal, or the emulation of an angle of departure of an angle of departure determining test signal, as claimed by even the original claim 1. Indeed, the Kyosti reference is completely silent with regard to the emulation of such a signal or the emulation of an angle of departure for any signal. The only mention of an "angle of departure" by Kyosti is in the context of a formula…”

Here, the Examiner respectfully disagrees with Applicant’s interpretation of KYOSTI.  More specifically, the cited portions of KYOSTI clearly disclose that the radio channel and antenna elements may be emulated to correspond to a real antenna array.  This emulation is then executed by each of the modified antenna elements including their angle of departure.  As such, while the Applicant’s substantial amendments to the claimed invention necessitated a new grounds of rejection, Applicant’s arguments directed to KYOSTI and the previous rejection are not persuasive.

– 35 USC § 103 –
	Claim 4 was rejected under 35 U.S.C. § 103 as being unpatentable over KYOSTI in view of Dhananjay et al., US 2019/0280791 (hereinafter “DHANANJAY”).
9 was rejected under 35 U.S.C. § 103 as being unpatentable over KYOSTI/DHANANJAY in further view of Wang et al., US 2019/0310341 (hereinafter “WANG”).
	Claim 11 was rejected under 35 U.S.C. 103 as being unpatentable over KYOSTI in further view of Reed, US 2011/0299570 (hereinafter “REED”).
	Without conceding to the propriety of Applicant’s arguments, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention and the new grounds of rejection set forth herein.  
Furthermore, the Examiner respectfully disagrees with Applicant’s characterization of WANG.  More specifically, while the Examiner agrees that WANG does not perform the emulation features as claimed (though disclosed in KYOSTI), WANG does perform the specific successive transmission of antenna array elements to a device under test for determining an angle of departure of the angle of departure determining signal.  Indeed, Applicant admits these features are well-known (see Applicant’s originally filed Specification at [0005]) and does not dispute the combination of KYOSTI/WANG.  As such, the combination of KYOSTI/WANG renders newly amended claim 1 obvious, as set forth herein.

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph2:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal generator adapted to… in claims 1 and 3-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over KYOSTI in view of WANG.
	
Re claim 1, KYOSTI discloses a measuring device for providing an angle of departure determining test signal to a device under test, comprising: 
a signal generator ([0037] – emulator 300) adapted to generate the angle of departure determining test signal by emulating an antenna array angle of departure determining signal, comprised of a plurality of individual array antenna signals ([0036-0038] – emulates a real antenna array with one or more virtual antennas), and by emulating an angle of departure of the angle of departure determining test signal ([0057] – virtual antenna data including angle of departure)
wherein the individual array antenna signals of the antenna array angle of departure determining signal successively emulate the individual array antenna signals of the antenna array angle of departure determining signal

KYOSTI fails to explicitly disclose wherein the emulation of the individual array antenna signals is performed successively.
However, WANG, in the same or in a similar field of endeavor, teaches transmitting an angle of departure determining signal from a plurality of individual antenna elements successively ([0027] – AoD training signal packet sent during execution of predetermined sequence (i.e., successively)) comprising partially identical signal content ([0050] – same AoD training signals transmitted through the different antenna elements). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the measuring device of KYOSTI to include the particular antenna array signal transmission of WANG.  One would have been motivated to do so in order to provide an estimated direction finding solution which reduces overhead for data transmission and storage (see WANG [0007]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, WANG merely teaches that it is well-known to successively transmit an angle of departure determining signal from a plurality of individual antenna elements successively.  Since both WANG and KYOSTI disclose similar antenna array systems, one of ordinary skill in the art would recognize that the combination of elements here 
	
Re claim 2, KYOSTI/WANG renders obvious the device of claim 1, as shown above.  KYOSTI further discloses a single output port adapted to output the angle of departure determining test signal to the device under test ([0045] – virtual number of elements (to output signal) is less than number of elements in the antenna array (e.g., 1 virtual port element for 2 antenna array elements)).

Re claim 3, KYOSTI/WANG renders obvious the device of claim 1, as shown above.  KYOSTI further discloses wherein the partially identical signal content comprises a continuous wave content ([0043] – emulated signals from antenna elements define phase shift (indicating continuous wave content)).

Re claim 5, KYOSTI/WANG renders obvious the device of claim 1, as shown above.  KYOSTI further discloses wherein the signal generator is adapted to vary an angle of departure emulated by the angle of departure determining test signal by modifying the individual array antenna signals ([0037-0038] – antenna data may be modified by coefficient data applied to each of the antenna elements).

Re claim 6, KYOSTI/WANG renders obvious the device of claim 5, as shown above.  KYOSTI further discloses wherein the signal generator is adapted to vary the angle of departure emulated by the angle of departure determining test signal by 

Re claim 7, KYOSTI/WANG renders obvious the device of claim 5, as shown above.  KYOSTI further discloses wherein the signal generator is adapted to vary the angle of departure emulated by the angle of departure determining test signal by modifying the individual array antenna signals with regard to their phase compared to each other ([0035] – coefficients may define phase characteristics).

Re claim 8, KYOSTI/WANG renders obvious the device of claim 5, as shown above.  KYOSTI further discloses wherein the signal generator is adapted to vary the angle of departure emulated by the angle of departure determining test signal by modifying the individual array antenna signals with regard to their amplitude and with regard to their phase compared to each other ([0035] – coefficients may define amplitude and phase characteristics).

Re claim 10, KYOSTI/WANG renders obvious the device of claim 1, as shown above.  KYOSTI further discloses a user interface adapted to accept user input with regard to the angle of departure of the angle of departure determining test signal and/or with regard to amplitude values and/or phase values of the individual array antenna signals ([0043] – data memory to store coefficient data for providing a desired (i.e., by a user) radiation pattern for the modified antenna elements); and wherein the signal generator is adapted to generate the angle of departure determining test signal based 

Re claims 12-13, Applicant recites limitations with the same or substantially the same scope as claim 1.  Accordingly, claims 12-13 are rejected in the same or substantially the same manner as claim 1.  The Examiner recognizes the positive recitation of the “device under test” in claim 12, but asserts that it is disclosed in KYOSTI at ([0057] – DUT (i.e., device under test)).  The Examiner further recognizes the positive recitation of “outputting the angle of departure determining test signal to the device under test” in claim 13, but asserts that it is disclosed in KYOSTI at ([0046] – signal is fed to the device-under-test). 

Re claim 14, KYOSTI/WANG renders obvious the method of claim 13, as shown above.  KYOSTI further discloses wherein the outputting of the angle of departure determining test signal is performed through a single output port ([0045] – virtual number of elements (to output signal) is less than number of elements in the antenna array (e.g., 1 virtual port element for 2 antenna array elements)).
Claims 4 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over KYOSTI/WANG in further view of DHANANJAY.

Re claim 4, KYOSTI/WANG renders obvious the device of claim 1, as shown above.  KYOSTI fails to explicitly disclose wherein the signal generator is adapted to generate each of the array antenna signals with a length of between 0.1 micro-seconds and 1000 micro-seconds.
However, DHANANJAY, in the same or in a similar field of endeavor, teaches a signal generator adapted to generate each of an of array antenna signals with a length of between 0.1 micro-seconds and 1000 micro-seconds ([0035] – transmitted data signals may be in the IF or RF frequency band (i.e., corresponding to a length between .1 and 1000 microseconds)).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the DUT signal processing system of KYOSTI to include the particular frequency range of DHANANJAY.  One would have been motivated to do so in order to provide lower cost computational solutions for emulating channels with a plurality of antennas (see DHANANJAY [0006]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, DHANANJAY merely specifies well-known IF/RF frequency bands easily incorporated into the DUT signal processing system of KYOSTI.
Re claim 9, KYOSTI/WANG renders obvious the device of claim 1, as shown above.  KYOSTI fails to explicitly disclose a communication unit adapted to receive an angle of departure value determined by the device under test; and wherein the measuring device is adapted to determine if the received angle of departure value corresponds to the angle of departure of the angle of departure determining test signal.
However, WANG, in the same or in a similar field of endeavor, teaches a measuring device adapted to determine if a received angle of departure value corresponds to an angle of departure of the angle of departure determining test signal ([0050] – device receives AoD training signal and processes to correspond to the AoD solution based on the antenna platform and orientation information.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the DUT signal processing system of KYOSTI to include signal processing of WANG.  One would have been motivated to do so in order to provide a simplified direction finding algorithm incorporating conventional AoD techniques (see WANG [0005]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, WANG merely specifies a well-known signal processing technique easily incorporated into the DUT signal processing system of KYOSTI.
Moreover, DHANANJAY, in the same or in a similar field of endeavor, teaches a communication unit adapted to receive an angle of departure value determined by a 
Further still, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the DUT signal processing system of KYOSTI to include the communication unit of DHANANJAY.  One would have been motivated to do so in order to provide lower cost computational solutions for emulating channels with a plurality of antennas (see DHANANJAY [0006]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, DHANANJAY merely specifies a well-known communication display unit easily incorporated into the DUT signal processing system of KYOSTI.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KYOSTI/WANG in view of Reed, US 2011/0299570 (hereinafter “REED”).

Re claim 11, KYOSTI/WANG renders obvious the device of claim 1, as shown above.  KYOSTI fails to explicitly disclose a fader adapted to introduce fading into the angle of departure determining test signal.
However, REED, in the same or similar field of endeavor, teaches a fader adapted to introduce fading into the angle of departure determining test signal
 ([0094] – e.g., Jakes fader, a fading simulator to emulate fading signal; [0064] – for a device under test (DUT)).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the DUT signal processing system of KYOSTI to include fader unit of REED.  One would have been motivated to do so in order to produce a test signal to emulate a wireless channel suitable for evaluating multiple antenna devices while using a limited number of transmit elements (see REED [0011]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, REED merely specifies a well-known fader unit for producing a test signal for a device under test, a feature easily incorporated into the DUT signal processing system of KYOSTI.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2016/0233970, Reed – system for testing adapted antennas with emulation.
US 10,756,828, Liang et al. – RF channel emulator
US 10,222,445, Cummings et al. – phased array antenna emulation
US 10,243,628, Reed – MIMO array emulation

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond  III/Primary Examiner, Art Unit 3648                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)
        2 MPEP § 2181, subsection I